Allow me at the outset. Sir, to offer you my sincere congratulations on your election as President of the forty-first session of the General AssAwhiv and to wish you all success in 
presiding over its deliberations. I take this opportunity also to congratulate Bangladesh, a friendly country to which we are linked by the closest historical, social and political ties.
On behalf of my delegation, it gives me pleasure to thank your predecessor, Mr. Jaime de Pinies, for his valuable contribution to the work of the previous session. I also wish to express my deep appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for his efforts to maintain co-operation and security in the world. We express our hope that he will continue in his noble task.
The proclamation by the United Nations General Assembly designating 1986 the International Year of Peace is indeed an occasion for the peoples of the world to pause and reflect on how to save the world from the dangers of destruction and annihilation posed by the nuclear terror overshadowing our lives.
The international community is today confronted by a crisis in which the arms race, and particularly nuclear rearmament, threatens the future and very existence of man and his very existence. One of the reasons for this crisis may be the inability of the international community to put behind it the accumulated bitterness and tragedy of modern history. The memory of wars, destruction and colonialism continues to sow in our breasts feelings of insecurity and of doubt about our ability to lay to rest the bitter experiences of the past. Fear and mutual distrust have led to an open-ended arms race, especially between the two super-Powers, whose combined military spending is approximately 70 per cent of total world expenditure. This is undoubtedly contrary to man's natural duty to develop the earth's resources and to preserve human civilization. Relations between nations are today characterized by excessive selfishness and acute conflict between various principles and ideologies on the one hand and political and economic self-interest on the other. Violence is often used as a means to satisfy such ambitions. It is no wonder that such a deterioration in international relations leads to failure and undermines man's confidence in a future of security, stability and peace.
The international community is aware of the extent of the current crisis in international relations. It is also aware of the horrors of any nuclear war, however limited. That awareness and realization have not, however, prompted the international community to seek effective solutions to the political and ideological differences existing in the current social and economic order so that an international order may be established for the maintenance of peace and the promotion of security and stability in the world.
The endemic crisis of confidence among major Powers is undoubtedly one of the main reasons for the failure of disarmament negotiations and of the attempt to establish an international order based on collective security.
That tendency in international relations has led to a frenzied race to impose policies of polarization and cold war in many parts of the world. It has engendered security fears in the third world, which has been subjected by some Powers to unlimited hegemony and influence and the control of all its energy resources and raw materials. Those Powers have deprived the peoples of the third world of their right to sovereignty over their national resources and the right to obtain a fair price for their goods. They have also incited regional strife and worsened conditions in hotbeds of tension in many parts of the third world, which have become open markets for the arms dealers.*
Such extremist  policies have created a new situation with two contradictory features: whereas the advanced countries devote most of their resources to the development of land and the building of civilization, they ate also using their potential and immense wealth for the manufacture of instruments of destruction and annihilation. Thus, construction and destruction have become the twin aspects of this conflict, which has diverted the course of international relations to such an extent that calls for international co-operation and collective security amount in most cases to little more than empty talk.
If the international community is to confront the challenge of the nuclear horror, it must mobilize all its capacity for joint collective co-operation and find solutions to pressing human problems instead of indulging in conflict and rivalry in international relations, which can lead only to collective destruction and complete annihilation.
Thus it can be said that the questions of security, peace and disarmament -particularly nuclear disarmament - concern not only the two super-Powers or the nuclear-weapon States, but closely affect the fate of all peoples. We hope that the accident that took place recently at Chernobyl in the Soviet Union, as well as similar incidents, will convince States possessing nuclear weapons and installations that collective action on joint security measures for all States and peoples are necessary and, indeed, inevitable.
In this context we should like to underline the point made in the report of the Independent Commission on Disarmament and Security Issues, chaired by Mr. Olof Palme, the late Prime Minister of Sweden, that international peace must rest on a commitment to joint survival rather than on the threat of mutual destruction. The international arena is crowded with international disputes and regional hotbeds of tension awaiting prompt solutions. Undoubtedly, most if not
all of such regional disputes are due to international interactions and to a network of interests that are competing on the political, economic and strategic levels.
It is indeed regrettable that the United Nations, which has accomplished so much in the humanitarian, economic and social fields, has not been able to satisfy the longings of the peoples of the world to be saved from the menace of war, or to ensure that present and future generations can live in security, comfort and peace.
The principles of the Charter would be sufficient to guarantee prosperity, progress, security and equality to all peoples of the world, if only relations among States were based on the purposes and principles of the United Nations. Thus as the Secretary-General says in his annual report, we should not only believe in such principles, but also apply them in our international dealings and relations.
In that connection, it is with great sadness and pain that we have been watching the bitter war between Iraq and Iran. That war has now entered its seventh year and has inflicted much grief and destruction on those two neighboring countries. In spite of all initiatives and serious attempts to settle that dispute by the united Nations, the Gulf Co-operation Council, the Islamic Conference, the Non-Aligned Movement and individual and regional mediation efforts, Iran unfortunately has not yet responded to calls for peace.
We call for the cessation of hostilities, because we are concerned about the peace and security of those two neighboring countries and peoples and wish to save them from the further losses and total destruction which will be the inevitable result of an unending war. As a country that feels some responsibility as a neighbor living in the region ravaged by the war, we make a sincere and unbiased, appeal to Iran to respond to those calls for peace. Iran can look for solid support from the States of the Gulf region in restoring peace and security in the area.
FrocB this rostrum, we once again call upon the United Nations to continue its efforts to create the right conditions for a dialog that will end this destructive war. At the same tine we call upon the influential Powers in the world community to shoulder their responsibilities and make a real effort to arrive at a definitive solution to the Iraq-Iran dispute that will safeguard the legitimate rights of both parties.
Some believe that the Iraq-Iran war is of limited scope and thus does not warrant greater attention at the cost of other international questions, particularly since oil is flowing normally and Meeting the needs of world Markets. Some world Powers which hold this narrow view of the Iraq-Iran war and of security in the Gulf region concentrate their attention on oil, open Markets and the arms trade, ignoring the political lessons and historical trends in the region.
The unalterable facts of history show that the many civilizations that had existed in the Gulf region and the Arabian peninsula since time immemorial  were in a region separating the great civilizations of the East and the West. That central position led to economic prosperity, established Markets and active trade. This left its clear impact on political and social trends, which were in fact distinguished by political moderation and by co-operation with all other States in all fields of mutual interest.
Those two distinctive features of the region were not always found together; they varied according to the changing historical situation. When the currents of extremism upset stability and coexistence in the region, the voice of moderation subsided and died, leading to political and economic effects and interaction and to the emergence of the interests of foreign Powers; this was harmful to some.
That political fact proves that stability, peace and security in the region were always the main source of well-being and happiness for all who spoke in the solemn voice of moderation. He hope that this lesson of wisdom will resound in the ears and thoughts of those who are wagering on the continuation of the Iraq-Iran war and of those who are waiting^ in the hope of deriving personal gain from it. In this connection, we welcome the peace initiative put forward by Iraq on 2 August 1986 for the termination of the war, sc shat the people of the region might lead a normal life in security and stability.
The question of Palestine and the problem of the Middle East provide the clearest example of the failure of international co-operation, whether within the United Nations or outside it. A number of States have made individual contacts with the parties to the dispute and have put forward various initiatives for the peaceful settlement of the dispute in that region. Earlier ineffectual attempts of this kind culminated in the conclusion of a treaty between Egypt and Israel. But the aggressive policies of Israel have not ceased. Israel attacked Iraq's peaceful nuclear installations in 1981, invaded Lebanon in 1982, and massacred Palestinian refugees in Sabra and Shatila - a massacre whose painful memory haunts us again this month. Israel has also pursued a policy of forcible occupation of Arab lands and has established settlement on occupied lands. It has annexed the Syrian Golan Heights and has altered the historical landmarks of Holy Jerusalem. It has raided the Tunis offices of the Palestine Liberation Organization (PLO) and has pursued a daily policy of suppression, dispersion and terrorism in the occupied Arab lands. It regularly launches savage attacks on Lebanon and Palestinian refugee camps, the latest of which were last week's air raids against southern Lebanon.
Why have all these attempts and peace initiatives failed to bring peace to the Middle East?
He believe that most of these efforts and initiatives were based on unrealistic assumptions. They ignored the legitimate rights of the Palestinian people and the entire question of Palestine, which is at the core of the dispute in the Middle East. In short, efforts to settle the Arab-Israeli dispute were misdirected. All initiatives and efforts - whatever their source and irrespective of the good intentions of their sponsor - will inevitably fail if they are not based on a just and comprehensive solution of the question of Palestine and of the Palestinian people.
Although that fact is obvious, sane States still lean towards the Israeli view of this cause, which is vital to the Arab nation. That view can provide nothing more than partial solutions guaranteeing neither stability nor peace and giving no momentum to the cause of genuine peace in the region. A comprehensive and lasting peace should be based on just principles, the main element of which is recognition of the legitimate rights of the Palestinian people, including their right to self-determination and to the establishment of their own independent State on their national soil, under the leadership of the PLO, their sole legitimate representative. The PLO should be a principal participant in any peaceful effort towards the practical, fair solution of this question. The convening of an international conference with the participation of all the interested parties and the permanent members of the Security Council would be a practical step towards the achievement of a just and lasting peace in the region.
The awakening of the indigenous majority in South Africa has attracted the attention of world public opinion. It has become crystal clear to the international community that the black majority, which has been struggling for many years against injustice and oppression, has risen in a massive revolt aimed at dismantling the racist regime.
Bitter experience has now shown the black population that proposed reforms offered now and again by the racist regime are merely political sops intended to contain local and world discontent. It has become clear to all that the problem in South Africa is not merely political; it is also a question of immoral practices which are loathed by all the world's peoples as being inconsistent with the principles of human equality and the Universal Declaration of Human Rights.Coexistence with such a regime is impossible; whatever other concessions may be made by the racist regime, the main principles of its detested system of apartheid will be retained. World attention should therefore be directed at formulating a clear plan of action that will compel the Pretoria regime to submit to the demands of justice and equality and dismantle its system of racial discrimination, which is a political and social regime incompatible with human dignity. The international community should take steps to reflect in practice its support for the legitimate struggle of the people of South Africa, for moral support has proven ineffective in compelling the Pretoria regime to abandon its system of racial discrimination.
The non-aligned summit Conference, held at Harare from 1 to 7 September this year, adopted unambiguous decisions on this subject. We call upon the international community to support the decisions of that Conference. We believe that the time has come for the Security Council - and particularly its permanent members - to shoulder its international responsibility and impose a comprehensive boycott and strict economic sanctions against South Africa in order to compel that racist regime to yield to the dictates of justice and equality.
The South African regime continues illegally to occupy the Territory of Namibia, in violation of General Assembly resolutions, in particular resolution 3314 (XXIX) of 14 December 1974. We regret that no progress has been made towards implementation of the United Nations plan for the independence of Namibia, outlined in Security Council resolution 435 (1978). We reiterate our full support for the lawful struggle of the people of Namibia for freedom and independence, under the leadership of the South West Africa People's Organization (SWAPO), its genuine, legitimate representative.
The Afghan people has languished under the yoke of foreign occupation since 1973, when it lost its freedom under an alien regime imposed by the force of arms. The people of Afghanistan have been compelled to live under an unacceptable system, which they have resisted by faith and by arms. We call for the withdrawal of all foreign forces in conformity with the will of the international community, as embodied in General Assembly resolutions. The Afghan people should be permitted to choose a political and social system compatible with its history and ancient heritage. We hope that the efforts of the Secretary-General will be successful, so that the Afghan people may regain its freedom and freely express its will, safe from policies of hegemony, polarization and threats.
As regards the question of Cyprus, we welcome the Secretary-General's attempts to narrow the differences between the two parties to the dispute, thus paving the way towards a just and lasting peaceful settlement.
With regard to tho question of Korea, we sympathize with the wish of the Korean people in both parts of Korea for reunification, and we welcome all constructive dialog to that effect.
The world economy is in acute crisis, which threatens the present and future of all the world's peoples. It might therefore be that economic matters should be placed high on the list of international priorities so that they may become a principal theme of contemporary international co-operation. It is strange indeed that this acute crisis in the world economy has not awakened the international community to its crushing burden, as international economic oo-operation recedes in spit* of the interdependence of the world economy and its increased universality. In other words, the universality and interdependence of economic affairs have not been accompanied by international co-operation to face up to the challenges of the current economic crisis. It is clear today that world economic relations have passed from the stage of problem to that of crisis. This threatens the existence of man, in exactly the same way as nuclear terror and strategic arms. This crisis makes it imperative to correct the course of current international relations, so that a new international economic order may be established.
This crisis has had a strong impact on the economies of the third world in the past three years. Rates of economic growth began to fall drastically, and the terms of trade deteriorated sharply; there was also a reduction in the prices of primary materials, commodities and oil. That, in turn, inflated the volume of external debts and the cost of servicing them. Confusion in the fields of currency, finance and exchange rates increased. The advanced, industrialized countries started to adopt protectionist economic policies and to impose strict barriers against the exports of the developing countries. That further undermined the economies of the third world.
These economic conditions have upset the economies of developing countries, because of the ominous consequences they will have unless the international community corrects the deviations in the course of economic relations by introducing drastic reforms in the current economic structure. The time has come for the advanced, industrialized countries to realize not only that the continued deterioration o£ economic conditions will undermine the political and social systems of the third world, but also that the advanced countries will not be immune from their adverse effects and negative developments. We hope that these facts will prompt the advanced and industrialized countries to open a new chapter of concrete economic negotiations with the developing nations, and to go beyond formal differences and concentrate on issues of substance.
Peace is a human quest. Nations and States have longed for and aspired to peace from ancient times, so that they might enjoy stability and security, particularly in areas shattered by conflict and war. The United Nations was established after the Second World War to save succeeding generations from the scourge of a new war.
Now that the twentieth century is almost at an end, peace has become, with all its political and social implications, a necessity - indeed, a pressing world necessity, which will shape the fate of man and his present and future existence. We therefore look forward to the future with hope and expectation. We want to dispel pessimism and give future generations confidence in the viability of collective action for the good of humanity, so that mature human dialog may bring happiness to man and save him from the threats of fear and instability and the unpredictability of the future.
I am pleased to state from this rostrum that the State of Bahrain, which believes in the noble goals of the United Nations Charter, is prepared to work hard and co-operate sincerely and constructively with all other States for the maintenance of peace and security in the world and the achievement of those noble goals of the Charter of our Organization.
